      Case 4:20-cv-00042-Y Document 4 Filed 01/16/20               Page 1 of 14 PageID 24



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

Tango Marine S.A.,                               §
                                                 §
        Plaintiff,                               §
                                                 §    CIVIL ACTION _________________
v.                                               §
                                                 §    IN ADMIRALTY, Rule 9(h)
Elephant Group Limited                           §
                                                 §
Elephant Group PLC,                              §
                                                 §
        Defendants,                              §
                                                 §
and                                              §
                                                 §
Heritage Agro-Allied Foods Inc.                  §
                                                 §
Heritage Agro-Allied (H2A) Foods Nigeria         §
Limited                                          §
                                                 §
Shine Bridge Global Incorporated,                §
                                                 §
        Garnishees.                              §

                 MEMORANDUM IN SUPPORT OF MOTION FOR ORDER
                  AUTHORIZING ISSUE OF PROCESS OF MARITIME
                       ATTACHMENT AND GARNISHMENT

        Plaintiff Tango Marine S.A. (“Tango Marine”) moves, pursuant to Supplemental Rule B,

for an Order directing the Clerk to issue Supplemental Rule B Process of Maritime Attachment

and Garnishment (“Writ”) to the named Garnishees and providing further that the Clerk may

issue additional writs on application of Tango Marine.

         Plaintiff Tango Marine’s Verified Complaint confirms as follows.

        1)      An in personam claim against Elephant Group which is cognizable in admiralty;

        2)      Elephant Group cannot be found in this District;




                                               -1-
    Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                 Page 2 of 14 PageID 25



        3)      Property belonging to defendant Elephant Group is present or will soon be present

in the district; and

        4)      There is no statutory or general maritime law prohibition to the attachment.

        As this Court has ordered in other similar cases,1 therefore should order the issue of the

requested writs of maritime attachment and garnishment, as Tango Marine further sets out

herein. Accord, Swissmarine Service S.A. v. XCoal Energy and Resources, No. 1:19-CV-1143-




1
        Pan Ocean Co., Ltd. V. Clearlake Shipping Pte Ltd., Civil Action No. 3:18cv1152 , filed
05/07/2018, Order to Issue Writ of Maritime Garnishment and Attachment (Kinkeade, Jr., J.)
https://ecf.txnd.uscourts.gov/cgi-bin/DktRpt.pl?779499339487682-L_1_0-1

        Chemoil Middle East Dmcc V. Gulf Marine Management S.A. Et al, Civil Action No.
3:14cv2300, filed 06/25/2014, Order to Issue Writ of Maritime Garnishment and Attachment,
July 8, 2014 (Godbey, Jr., J. ), https://ecf.txnd.uscourts.gov/doc1/17718292803

       Agrocooperative Ltd v. Sonangol Shipping Angola (Luanda) Limitada Et al, Civil Action
No. 3:14cv2254, filed 06/20/2014, Order to Issue Writ of Maritime Garnishment and
Attachment, June 25, 2014 (Boyle, J.), https://ecf.txnd.uscourts.gov/doc1/17718262073

       Fratelli Cosulich Bunkers (Hk) Limited Et Al V. Stx Corporation Et al, Civil Action No.
3:13cv2753, filed 07/16/2013, Order to Issue Writ of Maritime Garnishment and Attachment
July 16, 2013 (Boyle, J.), https://ecf.txnd.uscourts.gov/doc1/17717489980

        CMA-CGM V. Lonestar Foxhall Llc Et al, Civil Action No. 3:11cv3444, filed
12/12/2011, Order to Issue Writ of Maritime Garnishment and Attachment, 12/29/2011 (Fish, J.),
https://ecf.txnd.uscourts.gov/cgi-bin/DktRpt.pl?584080883575136-L_1_0-1

        Walls Industries Inc V. Shanghai Jumpo Industry Et al, Civil Action No.3:11cv2085,
filed 08/22/2011, Order to Issue Writ of Maritime Garnishment and Attachment, 8/24/2011
(Solis J.), https://ecf.txnd.uscourts.gov/doc1/17715939240

        Ermis Management Co v. Durward Marine LLC, et al, Civil Action No. 3:00cv1607,
filed 07/25/2000, Order to Issue Writ of Maritime Garnishment and Attachment, 7/26/2000
(Fitzwater, C.J.), https://ecf.txnd.uscourts.gov/doc1/1771421656 11

        Indus Maritime v. Wall Machinery Inc., Civil Action No. 3:97cv2979, filed 12/08/1997,
Order to Issue Writ of Maritime Garnishment and Attachment, 12/18/1997 (Solis, J. )
https://ecf.txnd.uscourts.gov/cgi-bin/DktRpt.pl?380791990205728-L_1_0-1


                                                -2-
    Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                 Page 3 of 14 PageID 26



RP (U.S. District Court, W.D. Texas, Austin Div., Pittman, J., Order (including opinion),

October 27, 2019, Exhibit A hereto).

       Supplemental Rule B(a) provides as follows:

               If a defendant is not found within the district, when a verified complaint
               praying for attachment and the affidavit required by Rule B(1)(b) are filed,
               a verified complaint may contain a prayer for process to attach the
               defendant’s tangible or intangible personal property - up to the amount
               sued for - in the hands of garnishees named in the process.

See also 2 Thomas J. Schoenbaum, Admiralty and Maritime Law § 21:3 (6th ed. Nov. 2019

update). “Neither Rule B nor any other of the Supplemental Rules create “a valid prima facie

admiralty claim." Rather, the Supplemental Rules fashion procedures by which a valid maritime

claim may form the basis for a writ of maritime attachment.” Sonito Shipping Co. Ltd. v. Sun

United Maritime Ltd., 478 F. Supp. 2d 532, 536 (S.D.N.Y. 2007).

       The standard of proof to which Rule B subjects a plaintiff seeking maritime attachment is

permissive in the initial pleading stage as plaintiff need not prove its claim by a preponderance of

the evidence, or to a similar standard, but rather present sworn factual assertions satisfying the

four prerequisites.

       Tango Marine has filed a Verified Complaint seeking process to attach and garnish,

pursuant to Supplemental Rule B, the property of Elephant Group Limited and Elephant Group

PLC found in this District, namely accounts payable. The Verified Complaint This Court should

now, on Plaintiff’s Verified Complaint, and as Supplemental Rules B provides, grant Tango

Marine’s motion directing the Clerk to issue the Supplemental Rule B Writs.

          The Writs Seek Property Held by the Named Garnishees in this District

               Specifically, Rule B notes that process of attachment can reach all of “the
               Defendant’s tangible or intangible personal property” and courts have
               construed this language expansively to recognize a variety of attachable




                                                -3-
    Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                  Page 4 of 14 PageID 27



                 interests -- including funds in a bank account, escrow in the court registry,
                 debts owed to a defendant, and an arbitration award in Defendant’s favor.

Consub Del. L.L.C. v. Schahin Eugenharia Limitada, 676 F. Supp. 2d 162, 167 (S.D.N.Y. 2009)

(footnotes omitted, emphasis added). “The Rule’s use of the possessive form - “defendant’s” -

makes ownership of the assets a criterion of their attachability. Rule B does not require that a

defendant, in addition to ownership, have full control over its goods, chattels, credits or effects.”

Starboard Venture Shipping v. Casinomar Transp., 1993 U.S. Dist. LEXIS 15891, *9 (S.D.N.Y.

Nov. 9, 1993).

                 Rule B(1) . . . provides that a maritime Plaintiff may ‘attach the
                 Defendant’s tangible or intangible personal property.’ It is difficult to
                 imagine words more broadly inclusive than ‘tangible or intangible.’”
                 Winter Storm Shipping, Ltd. v. TPI, 310 F.3d 263, 276 (2d Cir. 2002)
                 (citation omitted). Given the breadth of Rule B, it is recognized that the
                 Rule permits a Plaintiff to attach, for example, “debts owed to the
                 Defendant . . . even if they have not yet matured or have only partially
                 matured,” provided that “the Defendant’s entitlement to the credit or
                 interest in the debt [is] clear.” Id. (quoting Robert M. Jarvis, An
                 Introduction to Maritime Attachment Practice Under Rule B, 20 J. Mar. L.
                 & Com. 521, 530 (Oct. 1989)). Accordingly, it has been held that where a
                 transfer of funds between two third-parties is shown to have been made for
                 the benefit of a Defendant subject to an order of attachment, the
                 Defendant’s “property interest in” the transfer may be “sufficient to render
                 it attachable under Rule B.” Essar Int’l, Ltd. v. Martrade Gulf Logistics,
                 FZCO, No. 07 Civ. 3439 (WHP), 2007 U.S. Dist. LEXIS 61713, 2007 WL
                 2456629, at *2 (S.D.N.Y. Aug. 23, 2007).

Novoship (UK) Ltd. v. Ruperti, 567 F. Supp. 2d 501, 505 (S.D.N.Y. 2008).

       Tango Marine has, in its Verified Complaint, set out enough facts to state a claim to relief

that is plausible on its face and that named Garnishees hold property of Elephant Group Limited

and/or Elephant Group PLC within the meaning of Supplemental Rule B. The proposed Writs

filed herewith name entities that, on information and belief, do business with Elephant Group

Limited and/or Elephant Group PLC. The proposed Order, submitted herewith, limits

garnishments “to the amount sued for,” as required by Supplemental Rule B.



                                                 -4-
    Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                   Page 5 of 14 PageID 28



       Tango Marine’s Verified Complaint sets out the factual “bases for its belief that

[D]efendant’s property may be found within this District, as well as the garnishees it seeks

authorization to serve.” Wight Shipping, Ltd. v. Societe Anonyme Marocaine de L’Industrie Du

Raffinage S.A., 2008 U.S. Dist. LEXIS 106420, *7 (S.D.N.Y. Nov. 24, 2008) (considering

pleading requirements for “property held by garnishee” under Rule B). “At the pleading stage,

no obligation exists to prove anything, only to allege ‘enough facts to state a claim to relief that

is plausible on its face.’” Capitol Records, Inc. v. City Hall Records, Inc., 2008 U.S. Dist.

LEXIS 55300, *21–22 (S.D.N.Y. July 18, 2008) (quoting Bell Atlantic Corp v. Twombly, 550

U.S. 544 (2007)). Plaintiff’s allegations

               demonstrate a “plausible” entitlement to a maritime attachment” because they “at
               least show that it is plausible to believe that Defendant’s property will be “in the
               hands of” garnishees in [this District] at the time the requested writ of attachment
               is served or during the time that service is effected.

Peninsula Petroleum Ltd. v. New Econ Line Pte Ltd., 2009 U.S. Dist. LEXIS 24470, *5

(S.D.N.Y. Mar. 17, 2009).

       This Court therefore should enter the proposed Order, providing for the Clerk to issue the

requested Writs, because Tango Marine’s Verified Complaint alleges facts that make it plausible

to believe that: “(1) it has a valid prima facie admiralty claim against the [D]efendants; (2) the

Defendants cannot be found within the district; (3) the [D]efendants’ property may be found

within the district; and (4) there is no statutory or maritime law bar to the attachment.” Aqua

Stoli Shipping Ltd. v. Gardner Smith Pty Ltd., 460 F.3d 434, 445 (2d Cir. 2006); Peninsula

Petroleum, 2009 U.S. Dist. LEXIS 24470 at *2–3 (Plaintiff in maritime case must at least meet

pleading standard of Federal Rules of Civil Procedure, “which require[s] a Plaintiff to . . . allege

‘enough facts to state a claim to relief that is plausible on its face’” (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007)).



                                                 -5-
    Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                Page 6 of 14 PageID 29



               Twombly is based on the principles that (1) a court must accept as true all
               of the allegations contained in a complaint is inapplicable to legal
               conclusions and (2) only a complaint that states a plausible claim for relief
               survives a motion to dismiss. Id. at 678-680. Determining whether a
               complaint states a plausible claim for relief is “a context-specific task”
               that requires the court “to draw on its judicial experience and common
               sense.” Id. at 679. Accordingly, under Twombly, a court considering a
               motion to dismiss may begin by identifying pleadings that, because they
               are no more than conclusions, are not entitled to the assumption of truth.
               Id. Although legal conclusions “can provide the framework of a
               complaint, they must be supported by factual allegations.” Id. When there
               are well-pleaded factual allegations, a court should assume their veracity
               and then determine whether they plausibly give rise to an entitlement to
               relief. Id.

               Thus, the court must find “enough factual matter (taken as true) to
               suggest” that “discovery will reveal evidence” of the elements of the
               claim. Twombly, 550 U.S. at 558, 556; Dura Pharms., Inc. v. Broudo, 544
               U.S. 336, 347, 125 S. Ct. 1627, 161 L. Ed. 2d 577 (2005) (explaining that
               something beyond a faint hope that the discovery process might lead
               eventually to some plausible cause of action must be alleged).

United States v. $33,984.00 in United States Currency, 2012 U.S. Dist. LEXIS 83119, *4–5 (D.

Neb. June 14, 2012).

       Tango Marine seeks attachment of Elephant Group Limited’s and Elephant Group PLC’s

property, as defined in the Verified Complaint, including but not limited to accounts payable due

to Elephant Group Limited and/or Elephant Group PLC from the Garnishees and any other

funds/property maintained by the Garnishees for the benefit of Elephant Group Limited and/or

Elephant Group PLC.

/



                                    [Continued on Next Page]



/




                                               -6-
    Case 4:20-cv-00042-Y Document 4 Filed 01/16/20               Page 7 of 14 PageID 30



       WHEREFORE, for the reasons stated herein, Tango Marine respectfully requests that the

Court grant the instant Motion and direct the Clerk to issue the Writs requested. Tango Marine

herewith submits a draft order.

                                                    Respectfully Submitted,


                                                    _/s/ Scott R. Wiehle______________
                                                    Scott R. Wiehle
                                                    State Bar No. 24043991
                                                    scott.wiehle@kellyhart.com
                                                    Emily R. Steppick
                                                    emily.steppick@kellyhart.com
                                                    State Bar No. 24117095

                                                    J. Stephen Simms
                                                    (pro hac vice motion pending)
                                                    jssimms@simmsshowers.com
                                                    Simms Showers LLP
                                                    201 International Circle, Suite 250
                                                    Baltimore, Maryland 21030
                                                    Telephone: (410) 783-5795
                                                    Facsimile: (410) 510-1789

                                                    Attorneys for Tango Marine S.A.




                                              -7-
 Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                         Page 8 of 14 PageID 31
            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 1 of 7



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

SWISSMARINE SERVICES, S.A.,                         §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                    1:19-CV-1143-RP
                                                    §
XCOAL ENERGY AND RESOURCES,                         §
                                                    §
                Defendant.                          §

                                               ORDER

        Before the Court is Plaintiff Swissmarine Services, SA’s (“Swissmarine”) Verified Complaint

with Request for Issue of Process of Maritime Attachment and Garnishment. (Dkt. 1). For the

reasons discussed below, the Court grants Swissmarine’s request to issue writs of maritime

attachment and garnishment to PNC Bank, National Association and Glencore Ltd. (collectively,

“Garnishees”), and orders that a process server for those writs is appointed.

                                         I. BACKGROUND

        Swissmarine alleges the following facts in its complaint. (Dkt. 1). Swissmarine, a Swiss

corporation, charters bulk carrier vessels. (Id. at 2). Defendant XCoal Energy and Resources

(“XCoal”), an American corporation, chartered Swissmarine vessels “to transport coal from various

ports throughout the world, including in the United States, to XCoal’s customers.” (Id.). Their

contracts “required that XCoal pay charter hire and for demurrage and other expenses associated”

with chartering the vessels. (Id.). According to Swissmarine, XCoal “failed and refused” to pay a total

of $1,359.833.27. (Id. at 3).

        Now, Swissmarine “demands security for arbitration proceedings, proceeding in the United

States.” (Id. at 1). It seeks $1,631,799.92, 125% of the amount it claims XCoal owes ($1,359,833.27),

as that security. (Id. at 3). It asks the Court to issue writs of attachment and garnishment up to that



                                                    1                              Exhibit A
    Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                           Page 9 of 14 PageID 32
             Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 2 of 7



sum to Garnishees, that “are entities with offices or agents located in this District which . . .

Swissmarine reasonably believes hold accounts which are the property of and/or owing to XCoal.”

(Id. at 2, 4). Swissmarine then asks for “this action to be stayed and the amount to await final award

in the Arbitration and judgment entered on such award by this Court.” (Id. at 4).

        Relatedly, Swissmarine also requests that the Court appoint a process server to serve the

writs on Garnishees. (Id. at 4; Dkt. 7).

                                         II. LEGAL STANDARD

        Supplemental Admiralty and Maritime Claims Rule B(1)1 “allows a district court to take

jurisdiction over a defendant in an admiralty or maritime action by attaching property of the

defendant.” Malin Int’l Ship Repair & Drydock, Inc. v. Oceanografia, S.A. de C.V., 817 F.3d 241, 244 (5th

Cir. 2016) (quoting Submersible Sys., Inc. v. Perforadora Cent., S.A. de C.V., 249 F.3d 413, 421 (5th Cir.

2001)). The purposes of this power are “to secure a respondent’s appearance and to assure

satisfaction in case the suit is successful.” Id. (quoting Swift & Co. Packers v. Compania Colombiana Del

Caribe, S.A., 339 U.S. 684, 693 (1950)). “A Rule B maritime attachment is a remedy available only

under a court’s admiralty jurisdiction.” Alphamate Commodity GMBH v. CHS Europe SA, 627 F.3d 183,

186 (5th Cir. 2010) (citing Fed. R. Civ. P. 9(h); Fed. R. Civ. P. Supp. R. A(1)(A)). So, “[i]f the

underlying dispute or claim does not fall within admiralty jurisdiction, the court lacks the authority

to issue the Rule B attachment.” Id.

        “Neither Rule B nor any other of the Supplemental Rules create[s] ‘a valid prima facie

admiralty claim.’” Id. (quoting Sonito Shipping Co. Ltd. v. Sun United Maritime Ltd., 478 F. Supp. 2d 532,

536 (S.D.N.Y. 2007)). “Rather, the Supplemental Rules fashion procedures by which a valid



1“If a defendant is not found within the district when a verified complaint praying for attachment and the
affidavit required by Rule B(1)(b) are filed, a verified complaint may contain a prayer for process to attach the
defendant’s tangible or intangible personal property—up to the amount sued for—in the hands of garnishees
named in the process.” Fed. R. Civ. P. Supp. R. B(1)(a).


                                                        2
Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                           Page 10 of 14 PageID 33
            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 3 of 7



maritime claim may form the basis for a writ of maritime attachment.” Id. (quoting Sonito Shipping,

478 F. Supp. 2d at 536).

        Generally, a party seeking a writ of maritime attachment and garnishment must show “four

prerequisites”:

        (1) an in personam claim against the defendant which is cognizable in admiralty;
        (2) the defendant cannot be found within the district in which the action is
        commenced;
        (3) property belonging to the defendant is present or will soon be present in the
        district; and
        (4) there is no statutory or general maritime law prohibition to the attachment.

2 Thomas J. Schoenbaum, Admiralty and Maritime Law § 21:3 (6th ed. Nov. 2019 update) (citing

Williamson v. Recovery Ltd. P’ship, 542 F.3d 43, 51 (2d Cir. 2008)). After review of the plaintiff’s

complaint and affidavit, “if the conditions of this Rule B appear to exist,” the court must “enter an

order so stating and authorizing process of attachment and garnishment.” Fed. R. Civ. P. Supp. R.

B(1)(b); see also Heidmar, Inc. v Anomina Ravennate Di Armanento Sp.A. of Ravenna, 132 F.3d 264, 267

(5th Cir. 1998). The standard of proof to which Rule B subjects an attachment-seeking plaintiff is

thus permissive: at this stage, it need not prove its claims by a preponderance of the evidence or to a

similar standard, but rather present sworn factual assertions satisfying the four prerequisites.

Compare, e.g., Jensen v. Rollinger, No. SA:13-CV-1095-DAE (W.D. Tex. filed Dec. 10, 2013) (Order,

Dkt. 3, at 5) (presenting plaintiff’s allegations and “determining the conditions of Rule B appear[ed]

to exist[]”), with 2 Schoenbaum, supra, at § 21:3 (for contesting Rule B attachment, “[t]he standard of

proof is ‘preponderance of the evidence’”). Even so, “[t]he facts must be plausible on their face, and

the identification of the attached or garnished property should be clearly and unequivocally stated.”

2 Schoenbaum, supra, at § 21:3.




                                                     3
Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                           Page 11 of 14 PageID 34
              Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 4 of 7



                                             III. ANALYSIS

                               1. In Personam Claim Cognizable in Admiralty

           The question of whether a plaintiff has asserted an in personam claim cognizable in admiralty

is largely a “jurisdictional one”: the Court asks if “minimum contacts” exist. 2 Thomas J.

Schoenbaum, Admiralty and Maritime Law § 21:3 (6th ed. Nov. 2019 update) (citing International Shoe

Co. v. Washington, 326 U.S. 310 (1945)). In other words, is the defendant’s “activity within the district

at the time of [the plaintiff’s] injury” sufficient to establish jurisdiction? LaBanca v. Ostermunchner, 664

F.2d 65, 67 (5th Cir. Unit B 1981). However, this issue is not dispositive: “the remedy of maritime

attachment is constitutionally sound and provides a jurisdictional basis for an action in admiralty

despite the absence of minimum contacts.” 2 Schoenbaum, supra, at § 21:3 (citing Florens Container v.

Cho Yang Shipping, 245 F. Supp. 2d 1086, 1090 (N.D. Cal. 2002)). The Court also must ensure that

the plaintiff’s claims “sound in admiralty” by “look[ing] to whether the ‘principal objective’ of the

claimed contract or dealings is ‘maritime commerce.’” Equatorial Marine Fuel Mgmt. Servs. Pte Ltd. v.

MISC Berhad, 591 F.3d 1208, 1210 (9th Cir. 2010) (quoting Norfolk S. Ry. v. Kirby, 543 U.S. 14, 25

(2004)).

           Here, Swissmarine does not allege specific facts pointing to XCoal’s (as opposed to

Garnishees’) minimum contacts with the Western District of Texas. (Compl., Dkt. 1). But “[u]nder

the attachment rules, whether [the defendant] has ever been physically present or domiciled in the

forum state is immaterial.” Florens Container v. Cho Yang Shipping, 245 F. Supp. 2d 1086, 1090 (N.D.

Cal. 2002). And Swissmarine alleges many facts satisfying the requirement that its claims primarily

concern maritime commerce. (See Compl., Dkt. 1, at 2–3). Thus, the Court finds that this condition

appears to exist.




                                                     4
Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                           Page 12 of 14 PageID 35
            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 5 of 7



                             2. Defendant Cannot Be Found in this District

        “The second and more crucial inquiry is whether the defendant is present within the district

for service of process.” 2 Schoenbaum, supra, at § 21:3. “[T]he determination of whether the

defendant can be found within the district must be made before attachment is ordered.” Heidmar,

Inc. v Anomina Ravennate Di Armanento Sp.A. of Ravenna, 132 F.3d 264, 267–68 (5th Cir. 1998). If the

defendant is in fact present at the time the plaintiff files for the attachment, attachment is invalid.

        According to Swissmarine’s complaint and affidavit, XCoal “cannot be found in this District

within the meaning of Supplemental Rule B.” (Compl., Dkt. 1, at 2, 6). Consequently, this condition

appears to exist, warranting attachment. See Heidmar, 132 F.3d at 267.

                                  3. Property Belonging to Defendant

        Rule B authorizes attachment of “the defendant’s tangible or intangible personal property—

up to the amount sued for—in the hands of garnishees named in the process,” Fed. R. Civ. P. Supp.

R. B(1)(a), so long as it is “within the territorial reach of the district court,” 2 Schoenbaum, supra, at

§ 21:3. “The property attached need not have any relationship with the claim sued upon but the

defendant must have an interest in the property involved,” and “[a]ny right or title to property will

be sufficient.” Id. (citing Malin Int’l Ship Repair & Drydock, Inc. v. Oceanografia, S.A. de C.V., 817 F.3d

241, 244 (5th Cir. 2016)).

        Here, Swissmarine alleges that it believes XCoal has, “or will have during the pendency of

this action, property and/or assets in this jurisdiction consisting of cash, funds, freight, hire, and/or

credits in the hands of” Garnishees. (Compl., Dkt. 1, at 3–4). Therefore, this condition appears to

exist, justifying attachment.

        However, Rule B caps the value of the property to be attached at “the amount sued for,”

Fed. R. Civ. P. Supp. R. B(1)(a)—that is, “up to the amount for which the plaintiff has a valid prima

facie claim.” Peter Döhle Schiffahrts KG v. Sesa Goa Ltd., 642 F. Supp. 2d 216, 221 (S.D.N.Y. 2009); see



                                                     5
Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                          Page 13 of 14 PageID 36
            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 6 of 7



also E. Asiatic Co. v. Indomar, Ltd., 422 F. Supp. 1335, 1341 (S.D.N.Y. 1976) (discussing this limitation

and reducing a judgment to “the extent of the property subjected to the process of maritime

attachment”). Swissmarine provides no information concerning its request for an additional 25% of

what XCoal allegedly owes it ($271,966.65) as additional security. (See Compl., Dkt. 1, at 3).

Typically, though, courts allow attachment amounts that exceed the actual damages claimed when

the plaintiff alleges the difference is necessary to cover expenses like interest, costs, and attorney’s

fees. See, e.g., Castleton Commodities Shipping Co. PTE Ltd v. HSL Shipping & Logistics NA, Inc., No. CV

16-6619, 2016 WL 5231844, at *1 (E.D. La. Sept. 22, 2016); Oldendorff Carriers GmbH & Co., KG v.

Grand China Shipping (Hong Kong) Co., No. CA C-12-074, 2013 WL 1867604, at *1 (S.D. Tex. Apr. 22,

2013). Applying the generally deferential Rule B standard of proof, the Court presumes that the

additional 25% is included in “the amount sued for.” Fed. R. Civ. P. Supp. R. B(1)(a).

                                    4. No Maritime Law Prohibition

         Finally, the Court determines if any statutory or general prohibition exists in maritime law

that would bar attachment and garnishment. 2 Schoenbaum, supra, at § 21:3. Swissmarine does not

note any, and the Court is unaware of any, so at this stage, the “no prohibition” condition appears to

exist.

                                         IV. CONCLUSION

         Accordingly, IT IS ORDERED that process of maritime attachment be issued to garnish

and attach XCoal’s property, held by Garnishees PNC Bank, National Association and Glencore

Ltd., in the amount of $1,631,799.92, as security for Swissmarine’s claims asserted in the parallel

arbitration proceedings. (See Compl., Dkt. 1, at 4).

         IT IS FURTHER ORDERED that Michael J. Smith (counsel of record for Swissmarine)

or any other person appointed by him who is at least 18 years old and not a party to this action, is

appointed to serve process of maritime attachment and garnishment, along with a copy of



                                                     6
Case 4:20-cv-00042-Y Document 4 Filed 01/16/20                        Page 14 of 14 PageID 37
            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 7 of 7



Swissmarine’s complaint, (Dkt. 1), and a copy of this order. (See Dkt. 7). See Fed. R. Civ. P. Supp. R.

B(1)(d)(ii); Fed. R. Civ. P. 4(c).

        IT IS FINALLY ORDERED that this action is STAYED pending the decision of the

arbitrator in the parallel arbitration proceedings. Within fourteen days of the arbitrator’s decision,

Swissmarine shall apprise the Court of that decision and how it affects the proceedings in this case.

However, if XCoal wishes to contest the Rule B attachment, this stay shall not preclude it from

doing so and receiving a “a prompt hearing at which [Swissmarine] shall be required to show why

the arrest or attachment should not be vacated or other relief granted consistent with these rules.”

Fed. R. Civ. P. Supp. R. E(4)(f).



        SIGNED on November 27, 2019.




                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                   7
